Citation Nr: 0401739	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  03-07 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $200.00, awarded pursuant to Chapter 30, Title 
38, United States Code, for enrollment in an educational 
institution from January 2002 through May 2002, was properly 
created.


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

Administrative records of the Department of Veterans Affairs 
(VA), as contained in the education folder, indicate that the 
appellant had a period of active service dated from December 
1991 to May 1996.  (The appellant's service record is not at 
issue for this appeal.)  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 determination of the 
Education Center at the VA Regional Office (RO) in Muskogee, 
Oklahoma.  


FINDINGS OF FACT

1.  In January 2002, the appellant's educational institution 
certified that he was enrolled for 12 credit hours for the 
period of January 2002 through May 2002.

2.  Based upon the appellant's certified enrollment status, 
he was paid educational assistance benefits under Chapter 30, 
Title 38, United States Code, at the full-time rate of an 
$800.00 monthly stipend.

3.  In February 2002, the appellant reported that he was only 
enrolled for six credit hours for the period of January 2002 
through May 2002.

4.  In February 2002, in light of the appellant's change in 
enrollment status, VA retroactively adjusted payment of 
educational assistance benefits from the full-time monthly 
rate of $800.00 to the half-time rate $400.00, ultimately 
creating an overpayment to the appellant in the amount of 
$200.00. 

5.  There is no evidence of record of a return to active duty 
or of mitigating circumstances leading to the appellant's 
change in enrollment status.  


CONCLUSION OF LAW

The overpayment of educational assistance benefits in the 
amount of $200.00, awarded pursuant to Chapter 30, Title 38, 
United States Code, for enrollment in an educational 
institution from January 2002 through May 2002, was properly 
created.  38 U.S.C.A. §§ 3014, 3034, 3680 (West 2002); 
38 C.F.R. §§ 21.4136(b), 21.7070, 21.7135, 21.7136, 21.7139 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of Chapter 51 of Title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
notification and assistance to be afforded to claimants in 
connection with their claims.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Its implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The VCAA and the implementing regulations were in effect when 
the creation matter was most recently considered by the RO. 
The record reflects that through the March 2002 letter and 
the statement of the case issued in January 2003, the veteran 
was informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determination.  The veteran was provided with an 
explanation as to how the overpayment in question was 
calculated, and specifically advised as to the legal 
authority supporting such determination.  He was afforded 
opportunity to submit evidence and/or argument relevant to 
the creation issue.  The veteran has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, the veteran has not 
disputed the facts of this case, rather VA's application of 
the law to the facts.  As noted, the veteran has already been 
advised of the governing legal provisions and has also been 
informed that the arguments made in this appeal do not 
conform to governing legal authority.  Thus, there is no 
additional information or evidence that could be obtained to 
substantiate the claim.  Therefore, based on the specific 
facts of this case the Board is satisfied that the RO has 
complied with the VCAA and the implementing regulations.  

Factual Background

The basic facts in this case are not in dispute.  The 
appellant is currently entitled to the receipt of educational 
assistance benefits under the provisions of Chapter 30, Title 
38, United States Code.  In January 2002, the RO received VA 
Form 22-1999 (Enrollment Certification) from the appellant's 
educational institution, reflecting the appellant's 
enrollment in 12 credit hours of undergraduate courses, 
certified by a school official as full-time, for the period 
of January 2002 through May 2002.   Based upon this 
information, the RO awarded educational assistance benefits 
to the appellant at the full-time rate of $800.00 per month 
for the aforementioned enrollment period.

In February 2002, the appellant submitted VA Form 22-8979, 
his verification of enrollment, reporting that he was only 
enrolled for six credit hours for the period of January 2002 
to May 2002.  He stated that his educational institution must 
have made an error in reporting that he was enrolled for 12 
credit hours for that period.  Based upon this revised 
information, the RO informed the appellant later in February 
2002 that his award of educational assistance benefits had 
been retroactively adjusted to the half-time rate of $400.00, 
which resulted in the creation of an overpayment in the 
amount of $200.00.  

In March 2002, the appellant submitted his notice of 
disagreement to the RO's February 2002 notice of overpayment.  
The appellant indicated that he was disputing the $200.00 
overpayment that had become his debt.  He averred that the 
overpayment was made because of the false report of his 
educational institution as to the number of credit hours for 
which he was enrolled for the period of January 2002 through 
May 2002.  He stated that he was never enrolled for 12 hours, 
only six, and that when he discovered the discrepancy, he 
reported it in his verification of enrollment to the RO, but 
the overpayment was still made.  The appellant argued that it 
was not just to withhold his benefit payments because of an 
error that was not his fault, and that doing so would cause 
him financial hardship.

The RO interpreted the appellant's March 2002 notice of 
disagreement to contain  both his contest of the validity of 
the assessment of the overpayment, and a request for a waiver 
as to his repayment of the amount at issue.  Accordingly, the 
RO referred the appellant's request for waiver to the 
Committee on Waivers and Compromises.  

In an October 2002 determination, the Committee denied the 
request for waiver of the overpayment, finding that there was 
no evidence of fraud, misrepresentation or bad faith so as to 
preclude the waiver, but also recording that the appellant 
dropped a course, did not show that the circumstances 
surrounding this event were beyond his control, and did not 
show that collection of the overpayment would cause a lasting 
financial hardship.  A notification letter accompanying this 
determination notified him of the denial of the waiver, and 
of his appellate rights.  The education folder does not 
reflect that the appellant has appealed this waiver 
determination.  

The Board thus observes that only the issue of whether the 
$200.00 overpayment was properly created remains for 
consideration at this time.  After the RO's issuance of a 
January 2003 statement of the case, the appellant properly 
appealed the matter to the Board in February 2003.  

Analysis

The issue before the Board is whether the $200.00 overpayment 
that resulted from the RO's reduction of the appellant's 
Chapter 30 benefits was properly created.  The Board has 
thoroughly reviewed the appellant's contentions in 
conjunction with the facts of this case, as well as all 
applicable statutory and regulatory provisions.  Based upon 
this review, the Board concludes that the RO properly reduced 
the benefits at issue, thereby resulting in the overpayment 
in dispute.

An eligible veteran is entitled to a monthly benefit for 
periods of time during which he is enrolled in, and 
satisfactorily pursuing, an approved program of education.  
38 U.S.C.A. § 3014; 38 C.F.R. § 21.7070.  

VA will not pay benefits for a course from which the veteran 
withdraws or receives a nonpunitive grade unless: 1) the 
veteran withdraws because he is ordered to active duty; or 2) 
there are mitigating circumstances, and the veteran submits a 
written description and supporting evidence of the 
circumstances to the VA within one year from the date the VA 
notifies him that he must submit the mitigating circumstances 
and evidence, or at a later date if the veteran is unable to 
show good cause as to why the one-year time limit should be 
extended.  38 U.S.C.A. §§ 3034, 3680; 38 C.F.R. § 21.7139.  

Examples of mitigating circumstances are set out in VA 
regulations as: illness in the individual or his or her 
family; family death; an unavoidable change in employment 
conditions; family or financial obligations beyond the 
individual's control; active duty for training; child-care 
difficulties; or discontinuance of the course by the school.  
See 38 C.F.R. 21.4136(b).

The appellant is not challenging the actual amount of the 
overpayment at issue, nor is he challenging the date of the 
retroactive reduction of his educational assistance benefits 
for the enrollment period at issue.  See 38 C.F.R. 
§§ 21.7135, 21.7136.  Rather, as set out above, he argues 
that it would be unfair for VA to recoup monies paid to him 
based on his educational institution's error in reporting.

The evidence of record confirms that the appellant was 
originally enrolled for the period of January 2002 through 
May 2002, with an undertaking of 12 credit hours and that 
shortly thereafter the appellant's enrollment for this period 
dropped to six credit hours.  There is no evidence to 
indicate that the appellant had to withdraw from courses due 
to a return to active duty.  Further, the appellant has 
submitted no evidence to indicate that there were any 
mitigating circumstances such as those listed at 38 C.F.R. 
§ 21.4136(b), and there is nothing else of record to support 
a finding of mitigating circumstances in this case.  To the 
extent the discrepancy between the 12 credit hour and six 
credit hour reporting was, in fact, an error, governing laws 
and regulations do not permit the Board to accept such as a 
mitigating circumstance similar to those listed in VA 
regulations.  The veteran was, in fact, paid benefits for 
credit hours he was not actually enrolled in.  The arguments 
raised by the appellant regarding unfairness, error and his 
inability to repay these funds apply to whether he deserves a 
waiver of recovery of the calculated overpayment.  As the 
Board indicated earlier, this issue was originally decided in 
October 2002, and the appellant did not appeal that 
determination.  

Therefore, the Board must conclude that the reduction of 
educational assistance benefits in this case was proper, as 
there are no statutory or regulatory provisions that allow 
the appellant to retain educational assistance benefits for 
classes that he did not attend.  Based upon the foregoing, 
the Board concludes that the RO properly reduced the benefits 
at issue, thereby resulting in the overpayment in dispute.  
The law is clear that the purpose of the VA educational 
assistance programs is to provide for the pursuit of 
education, and in this case, the appellant received benefits 
for education that he did not pursue.  Accordingly, his 
appeal must be denied based upon a lack of legal entitlement.  
Sabonis v. Brown, 6 Vet. App. 426 (1994) (holding that where 
the law is dispositive, the claim should be denied on the 
basis of the absence of legal merit).


ORDER

Because the overpayment of educational assistance benefits in 
the amount of $200.00, awarded pursuant to Chapter 30, Title 
38, United States Code, for enrollment in an educational 
institution from January 2002 through May 2002, was properly 
created, the appeal is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



